Best, C.
The appellants brought this action to review a judgment of the Cass Circuit Court establishing a ditch which extended into Fulton county, and to restrain one of the appellees as drainage commissioner from enforcing assessments made for the construction of such ditch upon the appellants' lands in Fulton county.
A demurrer to the complaint for the want of facts was overruled, and the judgment was reversed so far as it affected said lands, and said commissioner was perpetually enjoined from attempting to enforce the collection of such assessments.
The sole question presented by this ruling is whether the Cass Circuit Court, under the act of April 8th, 1881, possessed any power to establish that portion of the ditch which extended into Fulton county. This precise question was decided adversely to the appellees in the case of Shaw v. State, etc., ante, p. 23, and in the case of Crist v. State, etc., ante, p. 389, and to the conclusion reached in such cases we still adhere.
No other ground is taken in support of this complaint, and as this one is not well taken the same must be deemed insufficient, and for the error in overruling the demurrer the judgment should be reversed.
Per CuRrAM. — It is therefore ordered that the judgment be and it is hereby reversed, at appellees’ costs, with instructions to sustain the demurrer to the complaint.